MEMORANDUM **
Stephanie G. Pierce appeals pro se from the district court’s order quashing the summons mistakenly issued after the dismissal of her action. Because the action had already been dismissed, Pierce’s appeal is moot.
On June 1, 2001, in appeal number 00-36042, this court affirmed the underlying judgment. We have not considered any issues raised in the parties’ briefs that address the underlying judgment at issue in that appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.